DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al [US 2007/0114228A1] in view of Cocchi et al [US 2012/0251697A1], Duke et al [Pat. No. 3,829,242], Guidorzi et al [US 2014/0134299A1], and Menzel [Pat. No. 4,522,041].
Cocchi et al [‘228] teach a frozen food dispensing machine comprising a product storage portion holding a first volume of liquid product within the machine (Figure 4, #31; paragraph 0034), a freezing portion connected to the storage portion (Figure 4, #32), a dispensing portion/tap connected to the freezing portion (Figure 4, #33), a recirculation line connected to the freezer portion and including a control valve (Figure 4, #37, 41), a product delivery line connect to the freezer portion (Figure 4, #36), a pump with an outlet connected to the product delivery line and freezing portion and a single inlet connected to alternately the recirculation line or the product storage portion (Figure 4, #35), a supply line connecting the storage portion 
	Cocchi et al [‘228] does not explicitly recite the freezing portion having a freezing container with a sidewall encompassing the chamber and internal wall (claim 32), the supply line being a flexible hose which can be physically disconnected from the pump inlet (claim 32), the recirculation line being capable of physical disconnection from the pump inlet (claim 32), the control unit having a memory and determining an elapsed time since opening and providing an indication if the elapsed time exceeds a preset value (claim 32), and the storage portion being a bin or bottle or bag (claim 34).
	Cocchi et al [‘697] teach a frozen food dispensing machine comprising a freezing portion (Figure 1, #4), a dispensing tap (Figure 1, #6), a storage portion including a bag (Figure 1, #8), a flexible hose which can be physically disconnected from the storage portion to isolate it from the rest of the device (Figure 1, #10), and a pump with an inlet connectable to the storage portion via the flexible hose (Figure 1, #13). 
Duke et al teach an ice cream machine comprising a pump which connects to the product supply portion and freezer via flexible tubes and fitments (Figure 6, #302, 320; 
It would have been obvious to one of ordinary skill in the art to incorporate the physical disconnection/reconnection capability and storage bag into the invention of Cocchi et al ('228), in view of Duke et al, and Cocchi et al ('697), since all are directed to machines for making ice cream, since Cocchi et al ('228) already included alternately connecting the supply line (Figure 4, #36) to either the storage portion (Figure 4, #31) or the freezing portion (Figure 4, #32) by use of valves (Figure 4, #40-41), since ice cream machines commonly included a flexible hose which could be alternately physically connected or disconnected (Figure 1, #10) as shown by Cocchi et al ('697), since ice cream systems commonly used flexible tubes to connect pumps (Figure 6, #302,320; column 8, line 47 to column 9, line 2) as shown by Duke et al, since a flexible hose which could be physically connected and disconnected would have provided a simple and efficient means for directing the flow of product in the system of Cocchi et al ('228) without the need for a complicated and expensive valve control system (paragraph 0037), since physically disconnecting and reconnecting the lines would verify to the user that the machine of Cocchi et al ('228) was in the correct configuration for either pasteurization or dispensing, since Cocchi et al [‘228] already included a storage portion (Figure 4, #31), since ice cream machines commonly used a storage bag within an outer container as shown by Cocchi et al [‘697], since the substitution of one known element for another would have yielded predictable results, and since a disposable storage bag would have provided faster and easier replacement of the storage portion of Cocchi et al [‘228].

It would have been obvious to one of ordinary skill in the art to incorporate the claimed control unit, memory, and time function into the invention of Cocchi et al [‘228], in view of Guidorzi et al, since both are directed to ice cream machines, since Cocchi et al [‘2228] already included a control means (Figure 4, #42), since ice cream machines commonly included a control means with memory (Figure 3, #7; paragraph 0069), the control means evaluating the shelf-life information and storing it in the memory (paragraph 0073), the control means having a shelf-life counter which monitors the age of the food (paragraph 0073), a display with a shelf-life indicator (Figure 2, #20-21), and an alarm indicator which alerts the user if the shelf-life is about to end (Figure 2, #23; paragraph 0086) as shown by Cuidorzi et al, and since these features would have reliably ensured that the consumer was served fresh and safe ice cream product in the invention of Cocchi et al [‘228].
Menzel teaches an ice cream machine comprising a freezing portion including a freezing container including a sidewall encompassing a freezing chamber with a cylindrical internal wall (Figure 1, #23-25, 29), as well as a heating device connected to the freezing container (Figure 1, #31).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed freezing portion structure into the invention of Cocchi et al [‘228], in view of Menzel et al, since both are directed to ice cream machines, since Cocchi et al [‘228] already included a freezing portion with a connected heater (Figure 4, #32, 20) but simply did not describe the structure in detail, since ice cream machines commonly included a freezing container including a sidewall encompassing a freezing chamber with a cylindrical internal wall (Figure 1, #23-25, 29) and a heating device connected to the freezing container (Figure 1, #31) as shown by Menzel et al, and since the claimed freezer structure would have provided an efficient and effective means for providing both the cooling and heating effects desired by Cocchi et al [‘228].
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al [‘228], in view of Cocchi et al [‘697], Guidorzi et al, Menzel et al, and Duke et al, and further in view of Duke [Pat. No. 3,898,859],
Cocchi et al (‘228), Duke et al, Menzel et al, Guidorzi et al, and Cocchi et al (‘697) teach the above mentioned concepts. Cocchi et al (‘228) do not explicitly recite maintaining a first volume of product at a storage temperature in the container (claim 26).
Duke teaches a method for making ice cream by use of a product storage container maintained at a storage temperature (Figure 2, #52, 42; column 5, line 20-23).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed storage temperature into the invention of Cocchi et al(‘228), in view of Duke, since both are directed to methods of making ice cream, since Cocchi et al(‘228) already included a storage portion but simply did not mention a temperature, since ice cream machines commonly included a refrigerated storage chamber as shown by Duke (Figure 2, #52, 42), and since a refrigerated storage chamber would have better preserved the ice cream product of Cocchi et al (‘228) for longer periods of time.
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al (‘228), in view of Guidorzi et al, Menzel et al, Duke, Cocchi et al (‘697), and Duke et al, as applied above, and further in view of Cipelletti [Pat. No. 4,607,494].
Cocchi et al (‘228), Cocchi et al (‘697), Menzel et al, Guidorzi et al, Duke, and Duke et al teach the above mentioned concepts. Cocchi et al (‘228) also taught pasteurizing the product (paragraph 0002). Cocchi et al (‘228), Guidorzi et al, Duke, Cocchi et al (‘697), and Duke et al do not explicitly recite holding the product at the heat treatment temperature for a period of time (claim 29), the temperature being about 150F (claim 30). Cipelletti teaches a method for pasteurizing ice cream by heating the product at a temperature of 60-90C, keeping the temperature for a period of time, then cooling back to a preservation temperature (column 1, lines 10-15). It would have been obvious to one of ordinary skill in the art to incorporate the claimed hold time and temperature into the invention of Cocchi et al (‘228), ind view of Duke, Guidorzi et al, Duke et al, Cocchi et al (‘697), and Cipelletti, since all are directed to methods of making ice cream, since Cocchi et al (‘228) already taught pasteurizing the product (paragraph 0002) before and after each ice cream cycle (paragraph 0036), since ice cream pasteurization commonly included heating the product at a temperature of 60-90C, keeping the temperature for a period of time, then cooling back to a preservation temperature (column 1, lines 10-15), and since this would have further ensured the preservation of the product of Cocchi et al (‘228).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al (‘228), in view of Cocchi et al (‘697), Guidorzi et al, Menzel et al, and Duke et al, as applied above, and further in view of Cipelletti [Pat. No. 4,607,494].
Cocchi et al (‘228), Cocchi et al (‘697), Menzel et al, Guidorzi et al, and Duke et al teach the above mentioned components. Cocchi et al (‘228) also taught pasteurizing the product (paragraph 0002). Cocchi et al (‘228), Cocchi et al (‘697), Guidorzi et al, and Duke et al do not explicitly recite holding the product at the heat treatment temperature for a period of time (claim 35). Cipelletti teaches a method for pasteurizing ice cream by heating the product at a temperature of 60-90C, keeping the temperature for a period of time, then cooling back to a preservation temperature (column 1, lines 10-15). It would have been obvious to one of ordinary skill in the art to incorporate the claimed hold time and temperature into the invention of Cocchi et al (‘228), in view of Guidorzi et al, Duke et al, Cocchi et al (‘697), and Cipelletti, since all are directed to ice cream making machines, since Cocchi et al (‘228) already taught pasteurizing the product (paragraph 0002) before and after each ice cream cycle (paragraph 0036), since ice cream pasteurization commonly included heating the product at a temperature of 60-90C, keeping the temperature for a period of time, then cooling back to a preservation temperature (column 1, lines 10-15), and since this would have further ensured the preservation of the product of Cocchi et al (‘228).

Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive. 
Applicant argues that Duke did not teach a single pump inlet. However, the primary reference (ie Cocchi et al [‘228]) already included a pump with a single inlet (Figure 4, #35).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792